Strasbaugh 825 Buckley Road San Luis Obispo, CA 93401 September 8, 2009 Securities and Exchange Commission Washington, D.C. 20549 Re:Strasbaugh Amendment No. 3 to Schedule TO File No. 5-48009 Dear Sirs: This is to acknowledge, on behalf of Strasbaugh, a California corporation (the “Company”), with respect to the Schedule TO filed by the Company, and all amendments thereto, that: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ Richard Nance Richard Nance Executive Vice President and Chief Financial Officer
